Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 1 of 16



                             IN THE UNITED STATES DISTRICT COURT
                              FOR SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 19-25046-Civ-Scola

   FEDERAL TRADE COMMISSION,

                                   Plaintiff,

                            v.

   ON POINT GLOBAL LLC and others,

                           Defendants.
   _________________________________________/

                                 RECEIVER’S SIXTH STATUS REPORT

          Melanie E. Damian, the court-appointed Receiver (the “Receiver”) in the above-captioned

   enforcement action (“FTC Enforcement Action”), submits her sixth status report concerning the

   status of the Receivership, established pursuant to the Court’s Temporary Restraining Order

   (“TRO”) [ECF No. 17], which the Court extended in its Order Granting Motion for Preliminary

   Injunction (“Preliminary Injunction”) [ECF No. 126]. This interim report sets forth the Receiver’s

   activities and efforts to fulfill her duties under the TRO and Preliminary Injunction, pursuant to

   which she was appointed for the period, from January 1, 2021 through March 31, 2021 (the

   “Reporting Period”). 1




   1
     The Preliminary Injunction required the Receiver to submit her sixth interim status report by
   April 20, 2021. On April 20, 2021, the Court granted the Receiver’s motion to extend the deadline
   to file her sixth interim status report to April 27, 2020. See ECF No. 367.
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 2 of 16



                                                TABLE OF CONTENTS

         I. INTRODUCTION ...........................................................................................................3

         II. PROCEDURAL BACKGROUND AND THE APPOINTMENT AND DUTIES
             OF RECEIVER ............................................................................................................. 4

                   A. The TRO, Appointment of Receiver, and Preliminary Injunction                                                   4

                   B. Receiver’s Periodic Status Reports ................................................................... 5

                   C. FTC Enforcement Action and Defense of Entity Defendants .......................... 6

         III. STATUS AND ACTIVITIES OF THE RECEIVERSHIP
              (JANUARY 1, 2021 THROUGH MARCH 31, 2021) .............................................. ..6

                   A. Updated Accounting of Receivership Assets .................................................. .7

                   B. Additional Asset Recovery and Liability Management .................................... 8
                      i. Claims Against Insurance Policies and On Point’s Directors
                           and Officers and Settlement of Same .......................................................... 8
                      ii. Agreement to Purchase Domain Names and Sale of Geneva.com............ ..9
                      iii. Collection of Remaining Merchant Reserve Funds .................................. 10
                      iv. Reduction of Expenses, Stay of Debt Collection by Third Parties,
                           and Monitoring Stayed Ancillary Litigation ............................................. 10
                      v. Avenue I Media......................................................................................... 11

                   C. Ongoing Management and Administration of the Entity Defendants ............ 11
                      i. Modified Website Templates ....................................................................... 11
                      ii. Customer Complaints and Refunds ............................................................ 12
                      iii. Further Consumer Protection and Compliance Measures
                           and Affiliates’ Potential Violations of Consumer Protection Measures .... 12

         IV. RECOMMENDATION FOR CONTINUATION OF RECEIVERSHIP .................. 13

         V. CASH ON HAND AND EXPENSES OF RECEIVERSHIP ESTATE ...................... 13

         VI. ASSISTANCE FROM RECEIVER’S FORENSIC ACCOUNTANTS..................... 14

         VII. CONCLUSION ......................................................................................................... 15




                                                                  2
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 3 of 16



             I.     INTRODUCTION

             Since her appointment, the Receiver, with the assistance of her legal counsel and other

   professionals, took control of all Receivership Entities and operations related to the On Point

   Global, LLC (“On Point”) business and has worked diligently with counsel for the Federal Trade

   Commission (the “FTC”) and counsel for Defendants to provide all parties access to any

   information and documentation requested and, through the judicial process, has sought to preserve

   the assets by continuing those operations that could be operated in a nondeceptive manner by

   updating and monitoring the performance of various website templates as permitted by Court

   Order and implementing and observing the effect of consumer protection measures with the

   assistance of outside compliance counsel while continuing to evaluate said measures. The

   Receiver previously terminated a large portion of the Defendants’ business that violated the

   Court’s TRO and Preliminary Injunction. As reflected in the Receiver’s prior status reports [ECF

   Nos. 108, 210, 271, 307, 343], the Receiver, with the assistance of her forensic accountants,

   identified, located, marshaled, and maximized Receivership Estate assets as authorized by the

   Preliminary Injunction including, but not limited to, revenue generated from partnerships with

   advertising affiliates, merchant reserve funds, revenue generated by Avenue I Media (“Avenue I”),

   and liquidating certain Estate assets. And, the Receiver continued to work with her counsel and

   the Defendants to collect on all outstanding accounts receivables to maximize the value of the

   Estate.

             The Receiver, with assistance from outside compliance counsel, the Defendants, and

   counsel for all parties, has implemented the Court-approved modified website templates [see ECF

   No. 234] and has continued to monitor consumer interaction with and response to same in order to

   identify any potential issues and make further modifications necessary to address those issues.


                                                    3
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 4 of 16



   Further, the Receiver implemented and continued to monitor the impact of additional consumer

   protection measures including, among others, consumer refund policies, customer service contact

   options, and strict marketing affiliate guidelines and ongoing monitoring to provide consumers

   with satisfactory experiences and address any and all complaints and concerns in an effort to ensure

   compliance with all applicable FTC regulations and to maintain and preserve the value of the going

   concern.

          The Receiver has performed and will continue to perform her duties and obligations as set

   forth in the TRO and Preliminary Injunction, with the assistance of her counsel and other

   professionals, throughout the duration of the Receivership in furtherance of this Court’s Orders.

          II.      PROCEDURAL BACKGROUND AND THE APPOINTMENT AND
                   DUTIES OF RECEIVER

                A. The TRO, Appointment of Receiver, and Preliminary Injunction

          On December 13, 2019, the Court entered the TRO, which, among other things, set forth

   the duties and powers of the Receiver. Pursuant to Paragraph 13 of the Preliminary Injunction, the

   Receiver is required to

                   “[f]ile a summary report with the Court of the receivership…every three
          months…and include the following information: 1. A summary of the Receiver’s
          operations since the previous report; 2. The known value of Assets and sum of
          liabilities of the Receivership Entities; 3. A schedule of the Receiver’s receipts and
          disbursements; 4. The steps the Receiver intends to take in the future to protect
          receivership Assets, recover receivership Assets from third parties, and adjust
          receivership liabilities; 5. The Receiver’s recommendation for a continuation or
          discontinuation of the Receivership, or for changes to the Receivership, and the
          reasons for the recommendations; and 6. Any other matters which the Receiver
          believes should be brought to the Court’s attention.”

          ECF No. 126.




                                                    4
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 5 of 16



          On January 14, 2020, following the evidentiary hearing on the FTC’s motion for

   preliminary injunction, the Court entered the Preliminary Injunction, which, among other things,

   extended the relief granted in the TRO and the Receivership. See ECF No. 126.

              B. Receiver’s Periodic Status Reports
          On January 9, 2020, the Receiver filed her Initial Status Report, which described the

   Receiver’s initial efforts to carry out her duties and obligations as set forth in the TRO as well as

   her recommendations regarding the Defendants’ business, continued operation and modification

   thereof, and the status of the Receivership Estate. See ECF No. 108. The Initial Status Report

   reflected the Receiver’s conclusions that certain of the Defendants’ business could (if modified)

   continue to operate legally and profitably. The Receiver proposed that the Defendants’ freemium

   data business and certain “pay-for-service” business potentially could continue operating legally

   and profitably if modified and approved by the Court. See ECF No. 108. The Receiver, therefore,

   recommended that she be permitted to engage compliance counsel to draft modified templates for

   the freemium and “pay-for-services” websites that would make them nondeceptive and profitable,

   vet them with the FTC and the Defendants, and present them to the Court for approval. See ECF

   No. 108.

          The Receiver’s Second Status Report filed on April 24, 2020, detailed the efforts of the

   Receiver and her professionals in updating the Defendants’ internal and consumer-facing policies

   to provide for greater consumer protection, transparency, and focus on customer satisfaction in

   order to fully satisfy her duties under the Preliminary Injunction. The Receiver, therefore,

   proposed that, if the Court granted the Receiver’s Motion to Approve the Proposed Modified

   Website Templates, the Receiver would continue to monitor and utilize the services of a third-

   party compliance counsel to assist in monitoring the newly modified websites while further

   analyzing and implementing updated consumer protection measures. See ECF No. 210.

                                                    5
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 6 of 16



          The Receiver’s third, fourth, and fifth status reports, filed on July 27, 2020, October 20,

   2020, and January 27, 2021, respectively, detailed, among other things, the Receiver’s continued

   efforts to carry out her duties and obligations as set forth in the TRO and the Preliminary Injunction

   as well as her efforts to continue to operate and monitor the Defendants’ business in compliance

   with FTC regulations through implementation of updated and robust consumer protection policies.

   See ECF Nos. 271, 307, 343.

                 C. FTC Enforcement Action and Defense of Entity Defendants

          During the Reporting Period, the Receiver’s counsel continued to act as counsel of record

   for the Entity Defendants. As such, counsel for the Entity Defendants exchanged informal and.

   formal written discovery requests with counsel for the FTC and counsel for the other defendants

   and produced documents in response to such requests. Moreover, the Receiver and counsel for

   the Entity Defendants attended the depositions of several party witnesses and interviews of various

   employees of On Point. Further, counsel for the Entity Defendants worked to meet the Court’s

   various litigation deadlines as set forth in the scheduling order. Finally, counsel for the Entity

   Defendants appeared for and attended discovery hearings regarding the parties’ competing motions

   concerning written discovery requests, subpoenas, and deposition matters. See ECF Nos. 337,

   344, 360. And, the parties continue to engage in fact discovery in advance of the deadline to

   complete same by the May 3, 2021 deadline.

          III.      STATUS AND ACTIVITIES OF THE RECEIVERSHIP
                    (JANUARY 1, 2021 THROUGH MARCH 31, 2021)
          The Receiver provides herein a detailed description of the status of the operations and

   assets of the Receivership Estate and the Entity Defendants and her efforts and accomplishments

   with respect to her duties under the Court’s Orders during the current Reporting Period.




                                                     6
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 7 of 16



              A. Updated Accounting of Receivership Assets

          The Receiver attaches the Q1 Cash Receipts and Disbursements reflecting the cash

   operations of the Receivership Entities from January 1, 2021 through March 31, 2021. 2 See

   Exhibit “A”.    During the first quarter of 2021 the Entity Defendants have continued to improve

   their financial position. The Receiver attaches the Q1 Income Statement for January 1, 2021

   through March 31, 2021 as Exhibit “B”. 3

          With regard to assets, the Receiver had cash on hand as of March 31, 2021 of $18,035,461.

   In addition to the cash on hand, the Entity Defendants own the following assets:

              •   $16,956,533 in uncollected amounts owed to On Point from advertising
                  affiliates and other outstanding receivables.


              •   $952,035 in liquid assets held in reserve accounts at merchant processors
                  not yet transferred to the Estate. 4

              •   Domain names appraised in 2019 at approximately $30 million (less the
                  debt associated with the purchase thereof).

              •   Remaining business operations and intellectual property, including the
                  Avenue I exchange business and domain names (exact value unknown).

              •   Office furnishings and equipment including computers and other electronics
                  currently in 5 offices (exact value unknown).




   2
     The Receipts and Disbursements are in a summary form because individual entries would be
   voluminous and reveal personal data. The Receiver can make more detailed information available
   to the Court in camera upon request for same.
   3
     Exhibit B, the Q1 Income Statement, reflects revenue figures compiled on an accrual basis rather
   than a cash basis.

   4
    The Receiver has worked with counsel to several merchant processors to reach an agreement in
   principle for the turnover of funds to the Estate, and the Receiver expects to receive these funds
   via wire transfer during the next reporting period.


                                                   7
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 8 of 16



              •   Dragon Global Management LLC’s assets: a 2010 Ferrari and various
                  artwork disclosed in financial disclosures (the total value of these assets was
                  disclosed to be approximately $1.2 million). 5

              B. Additional Asset Recovery and Liability Management
          Pursuant to the authority granted to the Receiver by the Preliminary Injunction, as set forth

   below, during the Reporting Period, the Receiver continued to identify and marshal assets for the

   benefit of the Estate, including investigating potential claims against third parties and insiders. See

   ECF No. 126, Sec. XII.

                     i.   Claims Against Insurance Policies and On Point’s Directors and
                          Officers and Settlement of Same

          As previously reported, the Receiver with the assistance of her counsel made demand on

   the Entity Defendants’ Errors and Omissions insurance policy with Columbia Casualty Company

   for payment of attorneys’ fees and costs incurred in connection with defending against the FTC’s

   claims in the Enforcement Action, as have the Individual Defendants. The Receiver negotiated a



   5
     As previously reported, subsequent to providing its financial disclosures to the Receiver, Dragon
   Global Management LLC informed the Receiver that it owned a Range Rover subject to a five-
   year retail installment sale contract entered into as of November 2019 and proposed to take
   responsibility for making all payments due under that contract and that the vehicle not be deemed
   an asset of the Estate. On September 25, 2020, the parties filed a joint stipulated motion to modify
   the preliminary injunction and to, among other things, release Dragon Global Management LLC
   from the receivership. See ECF No. 296. As part of the joint stipulated motion, the Receiver
   agreed that the Range Rover, which was subject to a 5-year installment purchase agreement, would
   not be part of the Estate, subject to Court’s approval. See id. On September 28, 2020, this Court
   granted the joint stipulated motion releasing Dragon Global Management, LLC from the
   receivership and, among other things, ruling that the Range Rover is not an asset of the Estate and
   that it would be the responsibility of Dragon Global Management LLC. See ECF No. 297.
   Further, Dragon Global Management LLC informed the Receiver that it had erroneously listed the
   artwork as its assets when it purportedly was owned by Defendant Robert Zangrillo and a third-
   party entity. The Receiver and Dragon Global Management LLC did not reach an agreement
   regarding the ownership of the artwork but did agree that it shall be kept in a secure location and
   will remain frozen pursuant to the terms of the Preliminary Injunction and further that the Receiver
   shall be named as the sole insured under the existing insurance policy, which Dragon Global
   Management LLC shall pay for and maintain. See ECF No. 297.


                                                     8
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 9 of 16



   settlement with the carrier of this policy. On November 24, 2020, the Receiver filed an agreed

   motion to approve allocation of policy proceeds among the various counsel for the Defendants and

   such payments were made.

          Additionally, as previously reported, the Receiver with the assistance of her insurance

   counsel made demand on the Entity Defendants’ director and officer insurance policies based on

   the Estate’s claims against certain directors and officers of On Point. During the Reporting Period,

   a pre-suit mediation took place but the parties were unable to reach a settlement. Nevertheless,

   the parties continued their settlement discussions after the mediation and are expected to resume

   mediation in the near future.

          The Receiver will continue to work with her counsel to identify and investigate claims the

   Entity Defendants and/or the Estate may have, will pursue any valuable claims she may discover,

   and will seek resolution of such claims that will maximize the recovery by, and minimize the

   expense to, the Estate.

                    ii.      Agreement to Purchase Domain Names and Sale of Geneva.com
          As detailed in the Receiver’s prior Status Reports, the Receiver negotiated a modified

   payment plan to complete the Asset Purchase Agreement that On Point had entered into with CCH

   Domain Holdings, LLLP (“CCH”) for the purchase of 502 domain names that have significant

   value. 6 The Receiver deemed these payments necessary as the domain portfolio acquired from

   CCH greatly increases the value of the Entity Defendants’ assets. Because that modified payment

   plan expired at the end of the prior reporting period on December 31, 2020, the Receiver and her

   counsel, during this Reporting Period, negotiated a further modification to the payment plan



   6
    As of March 31, 2021, pursuant to the negotiated repayment schedule, $13,089,080 remained
   outstanding inclusive of interest.


                                                    9
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 10 of 16



   extending the monthly payments into the current calendar year. The Receiver directed On Point

   to make the required monthly payments during the Reporting Period and will ensure that On Point

   continues to fulfill its obligations under the Asset Purchase Agreement as amended to effectuate

   the full transfer of the domain portfolio to On Point. In addition to making the monthly payments

   under the modified payment plan, the Receiver directed On Point to make a large payment to CCH

   that represents the sale proceeds of Geneva.com, one of the domains that On Point had obtained

   from CCH through the Asset Purchase Agreement.

                   iii.   Collection of Remaining Merchant Reserve Funds

          During the current Reporting Period, the Receiver worked with counsel for merchant

   processors to collect the remaining outstanding reserve funds they are holding on behalf of the

   Entity Defendants. The Receiver negotiated an agreement in principle for the turnover of those

   funds, as required by this Court’s Preliminary Injunction (see ECF No. 126, para. XII(C)). And,

   the Receiver will work with counsel for the merchant processors to finalize that agreement and

   effect the turnover of the remaining funds pursuant to her duties under the Preliminary Injunction.

                   iv.    Reduction of Expenses, Stay of Debt Collection by Third Parties,
                          and Monitoring Stayed Ancillary Litigation

          During the current Reporting Period, the Receiver continued to work to reduce the Entity

   Defendants’ monthly liabilities and enforce the Preliminary Injunction’s stay of debt collection as

   to purported debts asserted by third parties.

          Further, the Receiver will continue to monitor and identify any unnecessary service

   contracts with third parties that may warrant cancellation to preserve the Entity Defendants’ assets

   and increase the efficiency of their operations. The Receiver also worked with the finance team

   and its forensic accountants and tax accountants to solve several tax related issues during the

   Reporting Period.


                                                   10
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 11 of 16




          During prior reporting periods, pursuant to the Preliminary Injunction, all ancillary actions

   involving the Entity Defendants were stayed to preserve the assets of the Estate and prevent third

   parties from interfering with the Court’s exclusive jurisdiction over such assets and the Entity

   Defendants. During the current Reporting Period, the Receiver continued to monitor those actions

   and file status reports as required by the courts in which they are pending.

                    v.        Avenue I Media
          In her prior Status Reports, the Receiver reported that the Avenue I business was not the

   subject of the FTC’s complaint and opined that it can be operated lawfully and profitably. During

   the current Reporting Period, the Avenue I business continued to generate significant revenue for

   the Estate which has greatly contributed to the Receiver’s ability to satisfy monthly operational

   costs and to continue to operate the Entity Defendants’ business. As such, because Avenue I

   remains a crucial and key component of the going concern, the Receiver made all required

   payments to finalize the acquisition of Avenue I pursuant to the negotiated restructured payment

   plan as previously outlined in her prior Status Report.

              C. Ongoing Management and Administration of the Entity Defendants

                         i.      Modified Website Templates
          During the current Reporting Period, the Receiver together with employees and compliance

   counsel have continued to update the Guides provided to consumers and facilitate consumer ability

   to opt-out of e-mails or have access to data collected. The Receiver has monitored consumer

   responses to the modified websites and observed that consumer interaction therewith has continued

   to be favorable. The Receiver and her professionals will continue to closely monitor consumer

   responses to the modified websites and make any changes that are necessary to address issues




                                                    11
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 12 of 16



   raised by consumers and to otherwise improve the websites and enhance the interface with

   consumers.

                      ii.    Customer Complaints and Refunds

          The Receiver and her professionals have continued to monitor the customer call center,

   charge backs, and refunds as well as any potential link between same and the updated freemium

   and pay-for-services websites. The Receiver reviews such data with compliance counsel no less

   than on a weekly basis. Further, the Receiver has continued to oversee and enforce the policy to

   provide a refund to any customer who contacts the Entity Defendants’ call center to request a

   refund. The Receiver and her professionals have also monitored and responded to individual

   customer complaints, including those lodged with private and public organizations such as the

   Better Business Bureau and consumer protection departments of local and state governments. The

   Receiver will continue to directly respond to customers who request refunds to ensure their

   complete satisfaction and will continue to provide this information directly to the FTC upon

   request. In the event the Receiver determines that any content or website is confusing or deceptive

   to consumers, she will revise or remove such content or shut down the website.

                      iii.   Further Consumer Protection and Compliance Measures and
                             Affiliates’ Potential Violations of Consumer Protection
                             Measures

          The Receiver, with the assistance of outside compliance counsel, continues to monitor,

   update, and bolster the Entity Defendants’ consumer protection measures including, but not limited

   to, those related to third-party advertising affiliates and the Entity Defendants’ internal Do Not

   Call policies as well as TCPA and CCPA compliance, including telephone response and training

   of call center employees. The Receiver and her professionals continue to monitor On Point’s

   marketing affiliates to ensure their compliance with On Point’s various consumer protection and



                                                   12
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 13 of 16



   compliance practices and will not hesitate to terminate relationships with marketing affiliates that

   violate these policies.

          IV.     RECOMMENDATION FOR CONTINUATION OF
                  RECEIVERSHIP

          The Receiver recommends that the Receivership continue as the Receiver continues to

   operate and preserve the significant value of the Entity Defendants’ going concern and assets,

   monitor the various Court-approved modified websites, implement and track the performance of

   additional consumer protection measures and policies, review and respond to any consumer

   complaints related to their experiences with any of the Defendants’ websites, identify and marshal

   additional assets of the Estate, and investigate and pursue claims of the Entity Defendants and the

   Estate to maximize their value. The Receiver acknowledges that continued compliance work,

   closely monitoring the websites and modifying them as necessary, ensuring the effectiveness of

   consumer protection measures, monitoring and responding to alleged TCPA violations, and

   expeditiously responding to consumers and resolving their issues are all necessary to ensure that

   the Entity Defendants’ business operates lawfully. And, the Receiver will continue to consider

   any specific suggestions by the FTC and the Defendants to achieve this.

          V.      CASH ON HAND AND EXPENSES OF RECEIVERSHIP ESTATE

          As stated above, as of March 31, 2021, the Receivership Estate had cash on hand in the

   amount of $18,035,461. See Exhibit A.

          During the Reporting Period, On Point’s remaining business generated substantial

   revenues, and from those revenues the Receiver has paid the expenses and debts required to operate

   the business and preserve the Estate’s assets. Such expenses included payroll, rent, utilities for

   office locations, publishing and data expense, Google Adsense, e-commerce expense, domain




                                                   13
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 14 of 16



   hosting, maintenance fees, debt for investments in Avenue I and the domain purchase, and fees for

   bank account services and maintenance. See Exhibit A.

          The fees and expenses incurred by the Receiver and her professionals during the Reporting

   Period are also expenses of the Estate. Pursuant to the TRO and Preliminary Injunction, the

   Receiver will file an application seeking approval and payment of those fees and expenses from

   the funds the Receiver has marshalled and deposited into her fiduciary account in connection with

   fulfilling her duties under the Court’s Orders.

          VI.     ASSISTANCE FROM RECEIVER’S FORENSIC ACCOUNTANT
          As discussed in her prior Status Reports, the Receiver engaged Kapila Mukamal LLP (the

   “forensic accountants”) as her forensic accountants, financial and tax consultants and computer

   forensic professionals. During the current Reporting Period, the forensic accountants have

   continued to assist the Receiver in evaluating and monitoring the Receivership Entities ongoing

   business operations and have provided litigation support services. The Receiver’s forensic

   accountants have assisted with the review and evaluation of the Receivership Entities’ cash

   projections and business plans; review of all payment requests for accounts payable, payroll and

   other costs to ensure they are appropriate legitimate business expenses and are within budget of

   the going concern; participated in weekly meetings (along with the Receiver) with the

   Receivership Entities’ accounting and finance team to evaluate cash flow, periodic business plans,

   projections and operations; investigated and monitored the activity in the Receivership Entities’

   domestic and foreign bank and credit card accounts; analyzed the historical profit and loss activity

   of the Receivership Entities by business segment for the period prior to the Receivership; and

   monitored and reviewed draft amended partnership tax returns prepared by the Receiver’s tax

   accountants.



                                                     14
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 15 of 16



          The Receiver will continue to utilize the valuable services of her forensic accountants for

   as long as she deems their assistance necessary to fulfill her duties and obligations under the TRO

   and Preliminary Injunction.

          VII.    CONCLUSION

          The Receiver will continue to work with her team of professionals to locate, marshal and

   preserve all known and potential assets of the Estate. Further, as authorized by the TRO and the

   Preliminary Injunction, the Receiver will continue to investigate and as appropriate pursue existing

   and potential claims against third parties on behalf of the Estate. The Receiver will continue to

   perform all other duties as mandated by the TRO and Preliminary Injunction and will continue

   updating the Court on a quarterly basis as to the status of the Receivership. Finally, the Receiver

   will evaluate the effect of the recent United States Supreme Court decision in AMG Capital Mgmt.,

   LLC v. FTC, No. 19-508, 2021 U.S. LEXIS 2108 (Apr. 22, 2021) on this matter and work with the

   FTC to determine if resolution on behalf of the Receivership Entities is now possible.

          Respectfully submitted this 27th day of April 2021.

                                                        Respectfully submitted,

                                                        /s/Kenneth Dante Murena
                                                        Kenneth Dante Murena, Esq.
                                                        Florida Bar No. 147486
                                                        DAMIAN & VALORI LLP
                                                        1000 Brickell Avenue, Suite 1020
                                                        Miami, Florida 33131
                                                        Telephone: (305) 371-3960
                                                        Facsimile: (305) 371-3965
                                                        Email: kmurena@dvllp.com
                                                        Counsel for Melanie E. Damian,
                                                        Court-Appointed Receiver




                                                   15
Case 1:19-cv-25046-RNS Document 371 Entered on FLSD Docket 04/27/2021 Page 16 of 16



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

   electronic transmission via this Court’s CM/ECF filing system on April 27, 2021 on all counsel or

   parties who have appeared in the above-styled action.

                                                       /s/Kenneth Dante Murena
                                                       Kenneth Dante Murena,
                                                       Counsel for Melanie E. Damian,
                                                       Court-Appointed Receiver




                                                  16
